                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JAMES MORRIS                                                                           PLAINTIFF

V.                                                    CIVIL ACTION NO.: 4:19-CV-97-SA-JMV

DEPARTMENT OF HUMAN SERVICES                                                         DEFENDANT

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       James Morris was denied food stamp benefits after being convicted of drug-related felonies

pursuant to 7 C.F.R. § 273.11(m). After he was initially denied these benefits, the State Legislature

passed the Criminal Justice Reform Act on July 1, 2019 which could allow Morris to continue

receiving the benefits despite his criminal conviction.

       On June 21, 2019, James Morris filed a pro se Complaint [1] against the Department of

Human Services alleging that he was unlawfully denied food stamp benefits in violation of the

Fifth, Sixth, Eighth, and Fourteenth Amendments of the United States and Mississippi

Constitutions. He filed a Motion for Preliminary Injunction and Temporary Restraining Order [3]

on June 21, 2019 asking the Court to enjoin the Department’s denial of food stamp benefits. The

Magistrate assigned to this case entered an Order to Show Cause [8] why the Complaint [1] should

not be dismissed for failure to state a claim pursuant to §1915(e)(2)(B)(ii). Morris timely

responded and the Magistrate Judge entered a Report and Recommendation [13] recommending

dismissal based on mootness and a lack of standing. Morris filed an Objection to the Report and

Recommendation [15] arguing that the Court should allow his claim to proceed to discovery in

order to ascertain additional information regarding the policy makers associated with the law

denying him food stamp benefits.
       For the reasons discussed in the Magistrate Judge’s Recommendation, this Court adopts

the Report and Recommendation [13] without change and the Plaintiff’s claims against the

Department of Human Services are dismissed without prejudice.

       SO ORDERED this, the 12th day of February, 2020.

                                                 /s/ Sharion Aycock
                                                 UNITED STATES DISTRICT JUDGE




                                             2
